DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 33, 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 3, 12 of U.S. Patent No. 11/019,317. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites, “identify, using the machine learning model, a classifier associated with a scene type of the photographic scene automatically detected in the new image, wherein the classifier is consistent with a label for a scene type of a known photographic scene defined in the library of photographic scene designs that corresponds to the scene type of the photographic scene automatically detected in the new image” (emphasis added), which is not supported in specification of the instant application or in the original disclosure of parent application 16/277,051. Paragraph 90, of the specification, discloses, “The trained photographic scene detection model automatically outputs photographic scene classifiers for each of the production portrait photographs (step 670).” This is the only relevant excerpt of the specification and does not support the emphasized limitations above. Depending claims 23 does not remedy this deficiency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites, “identify, using the machine learning model, a classifier associated with a scene type of the photographic scene automatically detected in the new image, wherein the classifier is consistent with a label for a scene type of a known photographic scene defined in the library of photographic scene designs that corresponds to the scene type of the photographic scene automatically detected in the new image”. There is no prior or other mention of “classifier”. The machine learning model is a classifier. One of ordinary skill cannot know what is meant by identifying a classifier using a machine learning model. What is this classifier and how is it different from the machine learning model that is recited throughout the claims? If the machine learning model performs the background detection, what does the classifier do? What does it mean that the classifier is “associated with a scene type of the photographic scene automatically detected in the new image”? Does this mean that the machine learning model already performs the detection and then provides this information to the classifier – for what purpose? What does it mean that the classifier “is consistent with a label for a scene type of a known photographic scene defined in the library of photographic scene designs that corresponds to the scene type of the photographic scene automatically detected in the new image”? Is this identification of a classifier the result of training the machine learning model based on labeled training data wherein the “detection” is part of the iterative training process? Depending claim 23 does not remedy this deficiency. For the purposes of examination, claim 22 is construed as identifying a final classifier with learned weights as the result of training the machine learning model based on labeled training data wherein the “detection” is part of the iterative training process for determining the error and backpropagation.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 16277051 and 16816065, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 22 recites, “identify, using the machine learning model, a classifier associated with a scene type of the photographic scene automatically detected in the new image, wherein the classifier is consistent with a label for a scene type of a known photographic scene defined in the library of photographic scene designs that corresponds to the scene type of the photographic scene automatically detected in the new image” (emphasis added), which is not supported in the original disclosure of parent applications 16/277,051 and 16/816,065. Paragraphs 83 and 87, respectively, of the specifications, disclose, “The trained photographic scene detection model automatically outputs photographic scene classifiers for each of the production portrait photographs (step 670).” This is the only relevant excerpt of the specifications and does not support the emphasized limitations above. Depending claims 23-32 do not remedy this deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-28 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0102604 (Chang) in view of US 10,049,308 (Dhua).

As per claim 21, Chang teaches a system for automatically detecting a photographic scene in a captured image of a subject, the system comprising:
a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor (Chang: 

    PNG
    media_image1.png
    624
    1052
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    583
    1049
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    557
    679
    media_image3.png
    Greyscale
), cause the system to:
train a machine learning model using a plurality of sample images of subjects that include known photographic scenes defined in a library of photographic scene (Chang: 
    PNG
    media_image4.png
    779
    1049
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    545
    710
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    527
    1050
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    527
    1050
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    437
    1045
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    137
    1046
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    736
    1046
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    956
    705
    media_image10.png
    Greyscale
Note that paragraph 52 states that, “To ensure reliability of the model training, the recognized image sample set in the embodiments of the present disclosure is as rich as possible.” The sample set, from which that sample image is taken, must be stored in memory. This storage is a library);
receive a new image captured of a subject in a photographic scene, the photographic scene being an unknown photographic scene that is defined by a photographic scene design in the library (Chang:
Fig. 1 (shown below): mainly 101. Note that the background region of the received new image is unknown since it must be determined in steps 103-104 by the pre-trained (see Fig. 5 above for training) segmentation model); and
automatically detect, using the trained machine learning model, the photographic scene in the new image (Chang: 

    PNG
    media_image11.png
    648
    946
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    626
    1049
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    257
    1098
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    339
    1048
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    340
    1046
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    787
    904
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    432
    1049
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    444
    1042
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    533
    712
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    958
    710
    media_image20.png
    Greyscale
).

Chang does not teach library of photographic scene designs. Dhua teaches train a machine learning model using a plurality of sample images of subjects that include known photographic scenes defined in a library of photographic scene designs for portrait photography (Dhua: Fig. 6 (shown below): mainly 618; abstract and column 2:

    PNG
    media_image21.png
    868
    1100
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    566
    1002
    media_image22.png
    Greyscale

; Column 10:

    PNG
    media_image23.png
    1249
    1107
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    1122
    712
    media_image24.png
    Greyscale
The memory 618 is the library that stores the synthesized images of blended background and foreground regions, which are the designed photographic scenes; column 3:

    PNG
    media_image25.png
    1036
    996
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    437
    710
    media_image26.png
    Greyscale
Training images are provided for training the neural network in order to identify a suitable classifier.).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Dhua into Chang since both Chang and Dhua suggest a practical solution and field of endeavor of differentiating between foreground and background image regions in developing training sample image data in general and Dhua additionally provides teachings that can be incorporated into Chang in that the training images are of photographic scene designs as to obtain enough data to train a convolutional neural network to recognize various classes of a type of item (Dhua: abstract). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

	
As per claim 22, Chang in view of Dhua teaches the system of claim 21, wherein the instructions, when executed by the processor, further cause the system to: identify, using the machine learning model, a classifier associated with a scene type of the photographic scene automatically detected in the new image, wherein the classifier is consistent with a label for a scene type of a known photographic scene defined in the library of photographic scene designs that corresponds to the scene type of the photographic scene automatically detected in the new image (Chang in view of Dhua: See arguments and citations offered in rejecting claim 21 above. See statements about claim construction provided in 35 USC 112(b) rejection above. Chang: paras 56, 57 (shown above for claim 21): label = “correct class number” or “correct image region”; Dhua: “label”).

As per claim 23, Chang in view of Dhua teaches the system of claim 22, wherein the instructions, when executed by the processor, cause the system to assign the label to the new image and transmit the labeled new image to an image processing system for processing (Chang in view of Dhua: See arguments and citations offered in rejecting claim 22 above: para 58 (shown above for claim 21): para 59: “preset background image processing may include a background bokeh operation, a background replacement operation”).

As per claim 24, Chang in view of Dhua teaches the system of claim 21, wherein the plurality of sample images of subjects are associated with labels indicating a scene type of the known photographic scenes included therein, and the labels are also used to train the machine learning model (Chang in view of Dhua: See arguments and citations offered in rejecting claims 21 and 22 above.).

As per claim 25, Chang in view of Dhua teaches the system of claim 24, wherein the machine learning model is a deep neural network comprising a plurality of layers, and to train the machine learning model, the instructions that, when executed by the processor, cause the system to: provide, as input to the machine learning model, a sample image from the plurality of sample images that includes a known photographic scene from the known photographic scenes; receive, as output of the machine learning model, a predicted photographic scene; determine an error by comparing a scene type of the predicted photographic scene to a label associated with the sample image indicating the scene type for the known photographic scene included in the sample image; and minimize the error using backpropagation through the plurality of layers to learn one or more of weights and biases of the machine learning model (Chang in view of Dhua: See arguments and citations offered in rejecting claim 21 above: Chang: para 57 (show above): “error”; paras 54, 56, 78 (shown above for claim 21): “back-propagat”*).

As per claim 26, Chang in view of Dhua teaches the system of claim 21, wherein the plurality of sample images of subjects include at least one of: varied known photographic scenes; varied lighting conditions illuminating the subjects; and
varied expressions, poses, genders, ages, ethnicities, and clothing of the subjects (Dhua: See arguments and citations offered in rejecting claim 21 above: column 3, lines 25-27 (shown above): “Various other images provided by third party sources can be used for training”; columns 4 and 7:

    PNG
    media_image27.png
    578
    1110
    media_image27.png
    Greyscale
 
    PNG
    media_image28.png
    730
    998
    media_image28.png
    Greyscale
Various training images can be generated with various scene components of different background, floor, clothing, etc. These are stored in the library for training.).

As per claim 27, Chang in view of Dhua teaches the system of claim 21, wherein the instructions, when executed by the processor, further cause the system to classify, using the trained machine learning model, one or more components of the photographic scene automatically detected in the new image (Chang in view of Dhua: See arguments and citations offered in rejecting claim 21 above.).

As per claim 28, Chang in view of Dhua teaches the system of claim 27, wherein the one or more components include at least one of a background portion, a floor portion, and a prop (Chang in view of Dhua: See arguments and citations offered in rejecting claim 21 above.).

As per claims 33, 34, 35, and 36, arguments and citations offered in rejecting claims (21 & 22), 25, 23, (28 & 23) are also applied, respectively.

As per claims 37, 38, and 39, arguments and citations offered in rejecting claims 21, 25, and 28 are also applied, respectively.

Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Dhua as applied to claims 28 above, and further in view of Official Notice.

As per claim 29, Chang in view of Dhua teaches the system of claim 28. Chang in view of Dhua does not teach when the photographic scene includes the background portion and the floor portion, the floor portion is automatically detected by the trained machine learning model separately from the background portion. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of processing floor and background regions separately. The teachings of the prior art could have been incorporated into C in that when the photographic scene includes the background portion and the floor portion, the floor portion is automatically detected by the trained machine learning model separately from the background portion.

Allowable Subject Matter
Claims 30-32 and 40 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662